977 F.2d 589
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lisa A. JOHNSON, D.D.S., Plaintiff-Appellant,v.STATE OF CALIFORNIA, et al., Defendant-Appellee.
No. 91-16521.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1992.*Decided Oct. 1, 1992.

Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Johnson appeals in pro per the district court's grant of summary judgment against her in her 42 U.S.C. § 1983 action against the State of California and several of its judicial officers.   The district court had jurisdiction pursuant to 28 U.S.C. § 1331;  we have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.   We review de novo a district court's grant of summary judgment.   State Farm Fire & Casualty Co. v. Martin, 872 F.2d 319 (9th Cir.1989).   Viewing the evidence in the light most favorable to Johnson, we find that there are no genuine issues of material fact and the district court correctly applied the relevant substantive law,  Tzung v. State Farm Fire & Casualty Co., 873 F.2d 1338, 1339-40 (9th Cir.1989), and we affirm.


3
After being denied in forma pauperis status in two appeals pending before the state courts of California, Johnson sued in federal district court, challenging the constitutionality of California's in forma pauperis statute, Cal.Gov't Code § 68511.3, under the Fourth and Fourteenth Amendments.   In addition to the state, Johnson named as defendants three justices of the California Court of Appeal and several state court clerks, all in their official capacities.


4
Johnson's claims for damages against the state and its officials are barred by the Eleventh Amendment.   Will v. Michigan Dep't of State Police, 491 U.S. 58, 64-65, 70-71 (1989).   Johnson has not specified in any of her amended complaints or on appeal what form of equitable relief she is seeking.   Any stay of pending state court proceedings is impermissible under 28 U.S.C. § 2283.


5
Because the Eleventh Amendment deprives the district court of subject matter jurisdiction over Johnson's action, we need not address the merits of her contention that California's in forma pauperis statute is unconstitutional.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Johnson's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3